                                               Ir        -----•--.
    VIRGINIA
    & AMBINDER LLP
     \li.nrnt·~..,                                  I   a"


                                                                     40 Broad Street, 7 th Floor
                                                                     New York, New York 10004
                                                                     Telephone: (212) 943-9080
               USDCSDNY
                                                                     Fax: (212) 943-9082
               nnr." "'~- ¥1
               U\..J\_ '  . ,rE        rq1·•
                            }; .....,. ..
                                                                     www.vandallp.com

                                                                     James Emmet Murphy
                                                                     Direct: (212) 571-2527
                                                                     jmurphy@vandallp.com

March 10, 2020

VIA ECF
Honorable George B. Daniels, US.D.l
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Kroustallis, et al. v. City of New York, et al.
               16 Civ. 8421 (GBD)
               Smyth, et al. v. City of New York, et al.
               17 Civ. 492 (GBD)
               Henry, et al. v. City of New York, et al.
               16 Civ. 9971 (GBD)

Dear Judge Daniels:

       This firm is counsel to Plaintiffs in the above referenced related actions . I write, on
consent of all parties, to request an adjournment of the scheduled March ~ 2020 status
conference to a date that is convenient to the court.                          (I

        This adjournment is requested for several reasons. Initially, Plaintiffs' undersigned
counsel has been out of the office on paternity leave, and only returned yesterday. During
the paternity leave, Defendants' counsel provided a large number of documents which
Plaintiffs' counsel has not as yet had the opportunity to review, and more document
production remains forthcoming. Additionally, Plaintiffs' counsel is coordinating the
production of documents to Defendants' counsel, but has not had the opportunity to provide
documents as a result of the paternity leave. The parties continue to engage in the process
of providing documentary responses to each other in accordance with the Court's prior
orders, which include responses for close to a thousand individual plaintiffs. The parties
anticipate having a clearer time schedule for the completion of document production some
time in April, after which the parties will be better able to inform the court as to the status
of discovery.
      VIRGINIA
      & AMBINDER LLP
      \   1   l   o   r   n   l'


                                           Respectfully submitted,

                                           - - -/s/- - -
                                           James Emmet Murphy

cc:       Ivan Mendez, Esq. (via ECF)
          Shawna MacLeod, Esq. (via ECF)




                                           2
